Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities: 
Claim 1, final line: “batteries are powered/charged…”
Claim 3, final line: batteries be powered or charged…”
Claim 4: line 4: “second batteries supplies power…” 
Claim 4, final line: “batteries are powered…”
The issue with this language is while powered and charged are understood to have the same meaning, in the claims and disclosure it appears the applicant has used the term “batteries are/be powered” as the batteries are being discharged. Therefore, the applicant will be required to amend this language to “are/be discharged” or “are/be powering/supplying loads”. For purposes of examination, the examiner will assume the use of the verb “power” means to discharge.
For Claim 3, line 3: applicant claims “power along”. Does the applicant meant “power alone?” For purposes of examination, the examiner will assume
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
In a similar vein to the claim objections, emend to clarify the use of the verb “power”.
Furthermore, the applicant is required to emend the limitations which state the load is a charger, see the 112(b) rejection below. A single device can be both a load and a charger, however, a charger is not a load for the battery, rather the device is operating as a charger for the battery or as a load for the battery.
Appropriate correction is required.
The abstract of the disclosure is objected to because it includes the language “The invention provides”. Correction is required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “load” in claims 1-9 is used by the claim to mean “anything which is connected to a battery,” while the accepted meaning is “a unit which accepts charge but does not provide charge.” The term is indefinite because the specification does not clearly redefine the term.
Furthermore, in Claim 9, the applicant calls the load a charger. This language is incorrect. If the applicant desires to have the device being connected to being either a charger (i.e. power charge source for the batteries) or a load (a discharge sink from the batteries), then the applicant should replace “load” in Claim 1 with something like “connected device which can either be charged or provide charge.” For purposes of examination, the examiner will assume the claimed load can either be a load or a charger, or the batteries can be connected to both a load and a charger in the same circuit through the same switches.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al (USPGPN 20120212062).
Independent Claim 1, Yamada discloses a power system (Figs. 1-11 & 13), comprising:
a first batteries (one of BT[1] to BT[3]) and a second batteries (another of BT[1] to BT[3]), wherein the first batteries and the second batteries are arranged in parallel (Figs. 1, 2B, 2C, 4-9, 11, & 13);
a first switch (one of 30[1] to 30[3]) connected in series between the first batteries and a load (load 12 or in case of a charger, 9 or 11), for the connection or the disconnection between the first batteries and the load; and/or a second switch (another of 30[1] to 30[3]) connected in series between the second batteries and the load, for the connection of disconnection between the second batteries and the load; and a control device (1 along with VM[1]-VM[3] and at least S[1] to S[3]) for detecting a voltage difference between the first batteries and the second batteries, and controlling the first switch/second switch to close when the voltage difference is less than a preset value, so that the first batteries and the second batteries are powered/charged in parallel (¶’s [52-61, 63, 126, esp. 52-57, 126]).
Dependent Claim 6, Yamada discloses the control device comprises a first detection unit electrically connected to the first batteries, a second detection unit electrically connected to the second batteries (S[1] to S[3]), and a control unit (1) electrically connected to the first batteries and the second batteries, respectively, the first detection unit is configured to detect the voltage of the first batteries and transmit it to the control unit, the second detection unit is configured to detect the voltage of the second battery and transmit it to the control unit for controlling the opening or closing of the first switch/second switch (¶[44]).
Dependent Claim 7, Yamada discloses the preset value is 5V (¶’s [49, 57, 58] all describe a difference of 5V as the reason to provide the switching).

Dependent Claim 8, Yamada discloses the load is a power tool (¶’s [47, 135]), the first batteries and the second batteries are used to supply power to the power tool in parallel (abstract, ¶’s [03, 61, 132, 133, esp. 61, 133] describes the supplying of power in parallel), and the power system is received in the battery-receiving housing of the power tool (¶[47] describes the power tool having the battery power system built in to it, i.e. received in the battery receiving housing of the power tool as one of ordinary skill in the art understands).
Dependent Claim 9, Yamada discloses the load is a charger, the first batteries and the second batteries are charged in parallel by the charger, and the power system is received in the battery-receiving portion of the charger (¶’s [53, 61]).
Independent Claim 10, Yamada discloses a power system (Figs. 1-11 & 13), which comprises a first batteries and (one of BT[1] to BT[3]) and a second batteries (another of BT[1] to BT[3]) arranged in parallel (Figs. 1, 2B, 2C, 4-9, 11, & 13), a first diode (one of 30[1] to 30[3] each have parasitic body diodes) connected in series between the first batteries and a load (load 12 or in case of a charger, 9 or 11), and a second diode (another of 30[1] to 30[3] each have parasitic body diodes) connected in series between the second batteries and the load, the first diode is connected to the same pole of the first batteries, and the second diode is connected to the same pole of the second batteries (see at least Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (USPGPN 20120212062).
Dependent Claim 2, Yamada teaches the second switch is in a normally closed state, the first switch is opened in an initial state, when the voltage difference between the first batteries and the second batteries is less than a preset value, the control device controls the first switch to close (initial state can be before the battery replacements, ¶’s [07, 08, 48, 49], thus this feature is met by the previously cited sections, where if a load is needed and other battery has not been supplied, the switch would be normally closed for the improved convenience of consistently/reliably providing power esp. in an uninterruptible power supply situation, as one having ordinary skill in the art understands).
Dependent Claim 3, Yamada teaches in an initial state, the first switch is closed and the second switch is opened, and the first batteries provides the power along; when the voltage difference between the first batteries and the second batteries is less than a preset value, the control device controls the first switch or the second switch to close to make the first batteries and the second batteries be powered or charged in parallel (initial state can be before the battery replacements, ¶’s [07, 08, 48, 49], thus this feature is met by the previously cited sections, the switch would be normally closed for the improved convenience of consistently/reliably providing power esp. in an uninterruptible power supply situation, as one having ordinary skill in the art understands).
Dependent Claim 4, Yamada teaches the control device is further configured to obtain a voltage of the first batteries, and control the first switch to be opened and the second switch to be closed when the voltage is less than a specific value, the second batteries supplies power; when the voltage difference between the first batteries and the second batteries is less than a preset value, the control device controls the first switch to close again and the first batteries and the second batteries are powered in parallel (as noted for Claim 3, replacement of the batteries can lead to this scenario, where the provision of power when non-uniform, i.e. beyond the threshold, is based on levels, ¶’s [102-105] describes overdischarging charging and overcharging discharging, and the blocking of the batteries which are overcharged from charging and which are overdischarged from discharging, where it is obvious to a person of ordinary skill in the art to protect batteries from overdischarging or overcharging in order to extend the life of the battery and further provide improved safety)
Dependent Claim 5, Yamada teaches the control device is further configured to obtain a voltage of the first batteries, and control an external power source to charge the first batteries when the voltage is less than a specific value; when the voltage difference between the first batteries and the second batteries is less than a preset value, the control device controls the second switch to close, so that the first batteries and the second batteries are charged in parallel (as noted for Claim 3, replacement of the batteries can lead to this scenario, where the provision of power when non-uniform, i.e. beyond the threshold, is based on levels, ¶’s [102-105] describes overdischarging charging and overcharging discharging, and the blocking of the batteries which are overcharged from charging and which are overdischarged from discharging, where it is obvious to a person of ordinary skill in the art to protect batteries from overdischarging or overcharging in order to extend the life of the battery and further provide improved safety).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859